          Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 1 of 19




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRICIA SMITH,                                       :                CIVIL ACTION
       Plaintiff                                      :
                                                      :
     v.                                                       :
                                                      :
ANDREW SAUL,                                          :
Commissioner of Social Security,                      :
    Defendant.                                        :                       No. 19-3514



                                  MEMORANDUM OPINION

LINDA K. CARACAPPA
UNITED STATES MAGISTRATE JUDGE

           Plaintiff Patricia Smith brought this action under 42 U.S.C. 405(g), seeking judicial

review of the final decision of the Commissioner of Social Security (“Commissioner”) denying

plaintiff’s claims for Disability Insurance Benefits (“DIB”) under Title II of the Act. In

accordance with 28 U.S.C. §636(c), Fed. R. Civ. P. 72, and Local Rule 72.1, consent to the

exercise of jurisdiction by a Magistrate Judge has been established.

           Presently before this court are the plaintiff's request for review, the Commissioner’s

response, and plaintiff’s reply. For the reasons set forth below, the plaintiff's request for review

is DENIED.


I.     FACTUAL AND PROCEDURAL HISTORY

               Plaintiff is a sixty-six year old woman born on July 23, 1953. (Tr. 200). Plaintiff

has past relevant work as a pediatric trauma nurse. (Tr. 86).




                                                  1
         Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 2 of 19




                On April 25, 2016, plaintiff protectively filed an application for DIB. (Tr.

200-206). Plaintiff alleges a disability onset date of April 14, 2016. (Tr. 136). Plaintiff’s

application was initially denied at the state level on August 1, 2016. (Tr. 143-147). Plaintiff

subsequently requested a hearing before an Administrative Law Judge (“ALJ”).

                On April 26, 2018, ALJ Jessica Marie Johnson held a hearing. (Tr. 74-107).

Plaintiff appeared ​pro​ ​se​ and testified, along with plaintiff’s sister, Mary Scott, and vocational

expert, Ms. Suzarski. (Tr. 74-107). On October 26, 2018, ALJ Johnson found the plaintiff was

not disabled under the Act from April 14, 2016, the alleged onset date, through the date of the

decision. (Tr. 49-63). Plaintiff filed a request for review, and on August 7, 2019, the Appeals

Council denied plaintiff’s request for review, making the ALJ’s decision the final decision of the

Commissioner. (Tr. 1-3). Plaintiff appealed that decision to this court.


II.     LEGAL STANDARDS

                Upon judicial review, this court’s role is to determine whether the ALJ’s decision

is supported by substantial evidence. 42 U.S.C. § 405(g); ​Pierce v. Underwood​, 587 U.S. 552

(1988). “Substantial evidence is more than a mere scintilla but may be somewhat less than a

preponderance of the evidence.” ​Rutherford v. Barnhart​, 399 F.3d 546, 552 (3d Cir. 2005). It is

relevant evidence viewed objectively as adequate to support a decision. ​Richardson v. Perales​,

402 U.S. 389, 401 (1971); ​Kangas v. Bowen​, 823 F.2d 775 (3d Cir. 1987); ​Dobrowolsky v.

Califano​, 606 F.2d 403 (3d Cir. 1979). In determining whether substantial evidence exists, the

reviewing court may not weigh the evidence or substitute its own conclusion for that of the ALJ.

Burns v. Barnhart​, 312 F.3d 113, 118 (3d Cir. 2002). If the court determines the ALJ’s factual

findings are supported by substantial evidence, then the court must accept the findings as



                                                    2
         Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 3 of 19




conclusive. ​Richardson​, 402 U.S. at 390; ​Plummer v. Apfel​, 186 F.3d 422, 427 (3d Cir. 1999).

It is the ALJ’s responsibility to resolve conflicts in the evidence and to determine credibility and

the relative weights to be given to the evidence. ​Richardson​, 402 U.S. at 401. While the Third

Circuit Court of Appeals has made it clear that the ALJ must analyze all relevant evidence in the

record and provide an explanation for disregarding evidence, this requirement does not mandate

the ALJ “to use particular language or adhere to a particular format in conducting his analysis.”

Jones v. Barnhart​, 364 F.3d 501, 505 (3d Cir. 2004). Rather, it is meant “to ensure that there is

sufficient development of the record and explanation of findings to permit meaningful review.”

Id.​ Moreover, apart from the substantial evidence inquiry, a reviewing court must also ensure

that the ALJ applied the proper legal standards. ​Coria v. Heckler​, 750 F.2d 245 (3d Cir. 1984).

               To establish a disability under the Act, a claimant must demonstrate that there is

some “medically determinable basis for an impairment that prevents him from engaging in any

‘substantial gainful activity’ for a statutory twelve-month period.” ​Stunkard v. Sec’y of Health

and Human Servs.​, 841 F.2d 57 (3d Cir. 1988) (​quoting​ ​Kangas​, 823 F.2d at 777); 42 U.S.C. §

423(d)(1) (1982). The claimant satisfies his burden by showing an inability to return to his past

relevant work. ​Doak v. Heckler​, 790 F.2d 26, 28 (3d Cir. 1986); ​Rossi v. Califano​, 602 F.2d 55,

57 (3d Cir. 1979) (​citing​ ​Baker v. Gardner​, 362 F.2d 864 (3d Cir. 1966)). Once this showing is

made, the burden of proof shifts to the Commissioner to show that the claimant, given his age,

education, and work experience, has the ability to perform specific jobs that exist in the

economy. ​See​ 20 C.F.R. § 404.1520; ​Rossi​, 602 F.2d at 57.

               As explained in the following agency regulation, each case is evaluated by the

Commissioner according to a five-step process:




                                                 3
         Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 4 of 19




               (i) At the first step, we consider your work activity if any. If you are doing
               substantial gainful activity, we will find that you are not disabled.

               (ii) At the second step, we consider the medical severity of your impairment(s). If
               you do not have a severe medically determinable physical or mental impairment
               that meets the duration requirement in § 404.1509, or a combination of
               impairments that is severe and meets the duration requirement, we will find that
               you are not disabled.

               (iii) At the third step, we also consider the medical severity of your
               impairment(s). If you have an impairment(s) that meets or equals one of our
               listings in appendix 1 of this subpart and meets the duration requirement, we will
               find that you are disabled.

               (iv) At the fourth step, we consider our assessment of your residual functional
               capacity and your past relevant work. If you can still do your past relevant work,
               we will find that you are not disabled.

               (v) At the fifth and last step, we consider our assessment of your residual
               functional capacity and your age, education and work experience to see if you can
               make an adjustment to other work. If you can make an adjustment to other work,
               we will find that you are not disabled. If you cannot make an adjustment to other
               work, we will find that you are disabled.

20 C.F.R. § 404.1520 (references to other regulations omitted).

III.   ADMINISTRATIVE LAW JUDGE’S DECISION

               Pursuant to the five-step sequential evaluation process, the ALJ determined

plaintiff had not been under a “disability,” as defined by the Act, from April 14, 2016, the

alleged onset date, through the date of the ALJ’s decision. (Tr. 59).

               At step one, the ALJ found plaintiff had not engaged in substantial gainful activity

since April 14, 2016. (Tr. 55). At step two, the ALJ found plaintiff had the following medically

determinable impairments: hypertension, hyperlipidemia, achalasia, uveitis, gastroesophageal

reflux disease (GERD), sarcoidosis, and benign positional vertigo. (Tr. 55). However, the ALJ

then found that plaintiff does not have an impairment or combination of impairments that has




                                                 4
         Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 5 of 19




significantly limited (or is expected to limit) plaintiff’s ability to perform basic work-related

activities for 12 consecutive months; therefore; the ALJ found plaintiff does not have a severe

impairment or combination of impairments. (Tr. 55). Thus, the ALJ determined the plaintiff had

not been under a “disability,” as defined in the Act, from April 14, 2016 through October 26,

2018, the date of the ALJ’s decision. (Tr. 59).

               The following summarized medical records pertain to the ALJ’s findings:

               Plaintiff had a chest x-ray on November 27, 1995, which was unremarkable. (Tr.

410).

               In November 1995, plaintiff was seen at the emergency department of Wills Eye

Hospital with redness and irritation and was diagnosed with uveitis. (Tr. 399-400). On July 25,

2008, plaintiff was seen at Drexel Medicine for a new patient health maintenance visit and

reported that she had been diagnosed with uveitis in 1993 and had been doing well with it since

then. (Tr. 648-649).

               On December 5, 2007, plaintiff underwent an esophagogastroduodenoscopy

procedure. (Tr. 425). The results showed that plaintiff may have achalasia. (Tr. 425).

               On July 17, 2015, plaintiff reported that she was doing well. She stated that she

checks her blood pressure at work and it is normal, but that she is anxious at the doctor’s office

and that is why her blood pressure was up that day. (Tr. 500). Plaintiff denied any problems

related to her sarcoidosis and that her GERD was stable. (Tr. 500). Plaintiff reported an

unhealthy diet, but regular exercise. (Tr. 501). Plaintiff’s physical examination was

unremarkable, with no abnormal findings being noted for plaintiff’s eyes, throat, or

gastrointestinal system. (Tr. 502-503). Plaintiff had full range of motion. (Tr. 503).




                                                  5
         Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 6 of 19




               Plaintiff was treated at the emergency department of Hahnemann Hospital on

April 14, 2016 and complained of dizziness. (Tr. 427). Plaintiff reported that she takes her

blood pressure regularly and it is often but not always mildly elevated. (Tr. 517). Her physical

examination was again normal, with normal strength. (Tr. 518). Plaintiff also explained that she

had achalasia, which was better since she had her sphincter opened, and sarcoidosis, which is

quiescent. (Tr. 517). Plaintiff was diagnosed with benign paroxysmal positional vertigo and

hypertension, uncontrolled. (Tr. 427).

               Plaintiff was seen at Drexel Medicine on June 15, 2016. (Tr. 494). It was noted

that the plaintiff has a past medical history of esophageal reflux and sarcoidosis, both of which

were currently asymptomatic. (Tr. 494). However, plaintiff indicated that she had to retire due

to her sarcoidosis and back pain and that she has trouble holding a baby. Plaintiff stated that her

uveitis causes eye fatigue and dryness, stress brings out her GERD, and that she has achalasia

secondary to her sarcoidosis, and uveitis secondary to the same. (Tr. 494). Plaintiff also

explained that she applied for disability. (Tr. 494). Plaintiff’s blood pressure was noted to be at

160/98, and plaintiff was prescribed Valsartan for hypertension. (Tr. 496-497). At the

appointment plaintiff’s physical examination findings were all normal, including her eyes, throat,

and gastrointestinal system and plaintiff had full range of motion. (Tr. 497). It was

recommended that plaintiff lose 10 pounds and perform 30 minutes of moderate to vigorous

activity 5 days a week. (Tr. 498).

               Plaintiff was again seen at Drexel Medicine a year later on June 12, 2017 for a

physical. (Tr. 556). Plaintiff indicated that while she has sarcoidosis, after treatment, plaintiff’s

vision returned. (Tr. 556). Plaintiff’s blood pressure was noted to be 128/80, and her




                                                  6
         Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 7 of 19




prescription for Chlorthalidone was renewed. (Tr. 559-560). Plaintiff’s physical examination

was normal. (Tr. 559-560).

IV.     PLAINTIFF’S CONTENTIONS

            Plaintiff argues: (1) the ALJ erred in finding plaintiff’s impairments nonsevere at step

two; (2) the ALJ erred in failing to consider evidence; and (3) the ALJ erred in finding plaintiff’s

testimony was not entirely credible.

V.      DISCUSSION

                The Commissioner’s findings must be affirmed if they are supported by

substantial evidence. 42 U.S.C. § 405(g); ​Richardson​, 402 U.S. at 401. The role of this court is

to determine whether substantial evidence supports the Commissioner’s decision. ​Williams v.

Sullivan​, 970 F.2d 1178, 1182 (3d Cir. 1992). After a thorough review of the record, we find

that the plaintiff's request for review should be denied.

            A. Whether the ALJ Erred in Finding Plaintiff’s Impairments Were Not Severe

                Plaintiff argues that the ALJ erred in evaluating the medical evidence and

plaintiff’s disabilities. ​See​ Pl. Brief 10/28/19. Plaintiff alleges that the progression of plaintiff’s

sarcoidosis, degeneration and herniation of her lumbar disc, arthritis, achalasia, uncontrolled

high blood pressure, uveitis, and eczema have resulted in an inability to perform daily home and

employment functions. ​See​ ​id.​ at 9. In response, the Commissioner asserts that the ALJ

provided substantial support for the finding that plaintiff’s impairments do not significantly limit

plaintiff's ability to perform work activities.

                At step two of the sequential analysis, an individual seeking benefits under the

Act bears the burden of proving that she suffers from “a medically severe impairment or




                                                    7
         Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 8 of 19




combination of impairments.” ​Bowen v. Yuckert​, 482 U.S. 137, 146, n. 5 (1987). An

impairment is “severe” when it is “of a magnitude sufficient to limit significantly the individual's

‘physical or mental ability to do basic work activities.’” ​Santise v. Schweiker​, 676 F.2d 925, 927

(3d Cir. 1982) (​quoting​ 20 C.F.R. § 404.1520(b)). Basic work activities include “[p]hysical

functions such as walking, standing, sitting, lifting, pushing, pulling, reaching, carrying, or

handling.” 20 C.F.R. § 404.1521(b)(1). An impairment is not severe if it does not significantly

limit or has only a minimal effect on a claimant's physical or mental ability to do basic work

activities. ​See​ 20 C.F.R. §§ 404.1521(a), 416.921(a).

               The Third Circuit Court of Appeals has stated that the burden placed on an

applicant at step two is not an exacting one. ​See​ ​McCrea v. Comm'r of Soc. Sec.​, 370 F.3d 357,

360 (3d Cir. 2004). An applicant need only demonstrate something beyond “a slight abnormality

or a combination of slight abnormalities which would have no more than a minimal effect on an

individual's ability to work.” ​Id.​ (​citing​ SSR 85–28, 1985 WL 56856, at 3). Any doubt as to

whether this showing has been made is to be resolved in favor of the applicant. ​Newell v.

Comm'r of Soc. Sec.​, 347 F.3d 541, 547 (3rd Cir. 2003). “Due to this limited function, the

Commissioner's determination to deny an applicant's request for benefits at step two should be

reviewed with close scrutiny.” ​McCrea​, 370 F.3d at 360. The Third Circuit does not, however,

suggest that a district court should apply a more stringent standard of review in these cases. ​Id.

“The Commissioner's denial at step two, like one made at any other step in the sequential

analysis, is to be upheld if supported by substantial evidence on the record as a whole.” ​See​ ​id.

at 360-61 (citations omitted).




                                                  8
             Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 9 of 19




                     In the instant case, the ALJ concluded, at step two, that the medical evidence did

not establish that plaintiff’s hypertension, hyperlipidemia, achalasia, uveitis, GERD, sarcoidosis,

and benign positional vertigo significantly limited plaintiff’s ability to perform basic

work-related activities. (Tr. 55). The ALJ also explained that, while the plaintiff alleged a

history of herniated discs, that allegation was not supported by the record. (Tr. 55). In making

her findings, the ALJ explained that during the relevant time period1plaintiff's impairments were

asymptomatic, noting that plaintiff’s physical examinations were all normal throughout the

relevant time period and plaintiff had large gaps in treatment. (Tr. 58). The ALJ also noted that

the non-medical evidence did not support plaintiff’s alleged symptoms. (Tr. 58-59). Finally, the

ALJ supported her decision with the opinion of the state agency examiner, Dr. Morrison. (Tr.

59).

                     The ALJ noted that the plaintiff alleges disability beginning on April 14, 2016 and

that plaintiff retired from employment as an intensive care nurse of 43 years on April 29, 2016.

(Tr. 47, 434). In the year prior to plaintiff’s alleged disability onset date, plaintiff received

medical care only one time on July 17, 2015. (Tr. 500). Plaintiff went for a well visit with a

primary care doctor and reported that she was doing well. Plaintiff stated that she checks her

blood pressure at work and it is normal, but that she is anxious at the doctor’s office and that is

why her blood pressure was up that day. (Tr. 500). Plaintiff denied any problems related to her

sarcoidosis and reported that her GERD was stable. (Tr. 500). Plaintiff’s physical examination

was unremarkable, with no abnormal findings being noted for plaintiff’s eyes, throat, or

gastrointestinal system and plaintiff had full range of motion. (Tr. 502-503).



1
    ​Plaintiff alleged disability beginning April 14, 2016.


                                                              9
        Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 10 of 19




               The ALJ’s decision in the instant matter was rendered in October 2018. The ALJ

noted that before the ALJ’s decision, the plaintiff had not seen her gastroenterologist, Dr.

Reynolds, since March 2016, and had not been seen at Wills Eye hospital since April 2016. (Tr.

57).

               Plaintiff received treatment three times between the alleged disability onset date

and the date of the ALJ’s opinion. In April 2016, plaintiff was treated at Hahnemann Hospital

emergency department for dizziness. Plaintiff reported that she takes her blood pressure

regularly and it is often but not always mildly elevated. (Tr. 517). Plaintiff’s physical

examination was normal and she had normal strength. (Tr. 518). Plaintiff also explained that she

had achalasia which was better since she had her sphincter opened, and sarcoidosis which is

quiescent. (Tr. 517).

               Plaintiff was next seen at Drexel Medicine on June 15, 2016, two months after her

retirement date. (Tr. 494). It was noted that the plaintiff has a past medical history of

esophageal reflux and sarcoidosis, both of which were currently asymptomatic. (Tr. 494).

However, the plaintiff indicated that she had to retire due to her sarcoidosis and back pain and

that she has trouble holding a baby. Plaintiff stated that her uveitis causes eye fatigue and

dryness, stress brings out her GERD, and that she has achalasia secondary to her sarcoidosis, and

uveitis secondary to the same. (Tr. 494). Plaintiff also explained that she applied to disability.

(Tr. 494). Plaintiff’s blood pressure was noted to be at 160/98, and plaintiff was prescribed

Valsartan for hypertension. (Tr. 496-497). At the appointment plaintiff’s physical examination

findings were all normal, including her eyes, throat, and gastrointestinal system and plaintiff had




                                                 10
          Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 11 of 19




full range of motion. (Tr. 497). It was recommended that plaintiff lose 10 pounds and perform

30 minutes of moderate to vigorous activity 5 days a week. (Tr. 498).

                 A year later, on July 12, 2017, plaintiff was again seen at Drexel Medicine for a

yearly physical. (Tr. 559-560). Plaintiff indicated that while she has sarcoidosis, after treatment

plaintiff’s vision returned. (Tr. 556). Plaintiff’s blood pressure was noted to be 128/80, and her

prescription for Chlorthalidone was renewed. (Tr. 559-560). Plaintiff’s physical examination

was normal. (Tr. 559-560).

                 The ALJ reviewed each of the plaintiff's alleged impairments and offered

substantial support for the finding that the impairments were not severe.

                 Uveitis2

                 The ALJ noted that a record from Wills Eye Hospital from November 1995

showed that the plaintiff suffered from uveitis. (Tr. 57, citing 1F/4-5). However, a July 2008

office note indicates that plaintiff’s had been asymptomatic since receiving treatment for her

uveitis. (Tr. 57, citing 12/72). The ALJ supported the finding that plaintiff’s uveitis was

nonsevere by explaining that there are no treatment records that indicate any symptoms,

treatment or functional limitations since 1995. (Tr. 57).

                 Achalasia3

                 The ALJ noted that in December 2007 plaintiff was diagnosed with achalasia,

however, in April 2016 plaintiff reported that her achalasia had been better since her sphincter



2
  ​Uveitis- Inflammation of the uvea (an inner layer of the eye that includes the iris). ​See
https://www.medicinenet.com/
3
   ​Achalasia- A disease of the esophagus that mainly affects young adults. Abnormal function of nerves and muscles
of the esophagus causes difficulty swallowing and sometimes chest pain. Regurgitation of undigested food can
occur, as can coughing or breathing problems related to entry of food material into the lungs. ​See
https://www.medicinenet.com/


                                                        11
          Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 12 of 19




was opened. (Tr. 57, citing 2F/16, 7F/1). The ALJ also explained that the plaintiff has not

treated with a gastroenterologist since Dr. Reynolds, plaintiff’s treating gastroenterologist, went

on sabbatical in March 2016. (Tr. 57, citing 2F/17). The ALJ supported that finding that

plaintiff’s achalasia was nonsevere by explaining that there are no treatment records that indicate

any symptoms, treatment, or functional limitations related to plaintiff’s achalasia. (Tr. 57).

                  Sarcoidosis4

                  The ALJ explained that plaintiff reported in 2008 that her sarcoidosis had been

asymptomatic since the 1993 diagnosis and treatment with steroids. (Tr. 57, citing 12F/72).

During plaintiff’s July 2015 and June 2016 office visits and her April 2016 emergency

department visit, it was noted that plaintiff’s sarcoidosis was asymptomatic. (Tr. 57, citing

6F/3,9, 7F/1). The ALJ again supported the decision that plaintiff’s sarcoidosis was nonsevere

by noting that plaintiff exhibited no symptoms, received no treatment and has shown no

functional limitations from her sarcoidosis. (Tr. 57-58).

                  Hypertension/Vertigo

                  The ALJ evaluated plaintiff’s hypertension and vertigo and found both nonsevere.

(Tr. 58). The ALJ explained that in July 2015, plaintiff reported that she frequently checks her

blood pressure at work and it is normal, but it is often raised when taken at the doctor’s office

due to plaintiff’s anxiety. (Tr. 58, citing 6F/9). In April 2016, plaintiff was seen for dizziness,

but plaintiff’s examination revealed normal results. (Tr. 58, 2F/18). The ALJ noted that while

plaintiff’s blood pressure was treated with Valsartan and Chlorthalidone, there is no evidence of

any symptoms or functional limitations. (Tr. 58).


4
 ​Sarcoidosis- A disease of unknown origin that causes small lumps (granulomas) due to chronic inflammation in
body tissues. Sarcoidosis can appear in almost any body organ, but it most often starts in the lungs or lymph nodes.
https://www.medicinenet.com/


                                                         12
        Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 13 of 19




               GERD

               A June 2016 treatment note indicates that plaintiff has a history of GERD and

treats with Prevacid and Chia tablets. (Tr. 58, citing 6F/3). However, the ALJ explained that

there were no records that plaintiff has any functional limitations from her GERD. (Tr. 58).

               Herniated Discs

               The ALJ found that the plaintiff's claimed history of herniated discs was not a

medically determinable impairment. (Tr. 55). The ALJ noted that the plaintiff alleged herniated

discs in her back, however, none of the records show any diagnosis of herniated disc, or any

other spinal impairment. (Tr. 55). All of the plaintiff's examinations revealed normal results,

with full range of motion. (Tr. 55). The ALJ acknowledged that plaintiff testified that she had a

spinal decompression performed by a chiropractor in 2000 and had epidural injections in 2002,

however, there is no indication in plaintiff’s recent treatment records that plaintiff had any

treatment related to her spine. (Tr. 55).

                The ALJ explained that plaintiff’s treatment history and medical reports do not

support functional limitations due to impairments. Based on the above analysis, we find that the

ALJ provided substantial support for the determination that the plaintiff’s medically

determinable impairments were not severe.

           B. Whether the ALJ Erred in Failing to Consider Evidence

               Plaintiff next alleges that the ALJ failed to consider evidence of plaintiff’s

degeneration and herniation of several lumbar discs. ​See​ Pl. Brief 10/28/19 at 6. Plaintiff cites

two pieces of evidence to support this claim, a 2008 chest x-ray and Chestnut Hill Hospital

records from 2002. ​See​ Pl. Brief 5-6.




                                                 13
        Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 14 of 19




                As noted immediately above, the ALJ considered plaintiff’s alleged history of

herniated discs and found that there was no indication plaintiff had a medically determinable

impairment. (Tr. 55). The ALJ noted that plaintiff alleged herniated discs in her back, however,

none of the records show any diagnosis of herniated disc, or any other spinal impairment. (Tr.

55). All of the plaintiff's examinations revealed normal results, with full range of motion. (Tr.

55). The ALJ acknowledged that plaintiff testified that she had a spinal decompression

performed by a chiropractor in 2000 and had epidural injections in 2002, however, there is no

indication in plaintiff’s recent treatment records that plaintiff had any treatment related to her

spine. (Tr. 55).

                Plaintiff first cites a chest x-ray from July 25, 2008. (Tr. 645). That x-ray was

taken eight years prior to plaintiff’s alleged disability onset date and was taken for the purpose of

examining plaintiff’s lungs. (Tr. 645). The impression recorded was: no active disease of the

lungs. (Tr. 645). In the findings section, it was indicated that the dorsal (thoracic) spine

revealed degenerative changes. (Tr. 645).

                The court acknowledges that the ALJ did not discuss the 2008 chest x-ray.

However, that failure is harmless error. ​See​ ​Brown v. Astrue​, 649 F.3d 193, 195 (3d Cir. 2011)

(error in social security case was “ ‘harmless’ when, despite the technical correctness of an

appellant’s legal contention, there is also ‘no set of facts’ upon which the appellant could

recover”) (​quoting​ ​Renchenski v. Williams​, 622 F.3d 315, 341 (3d Cir. 2010) ); ​see​ ​also

Rutherford v. Barnhart​, 399 F.3d 546, 553 (3d Cir. 2005) (in social security cases, remand is not

required where “it would not affect the outcome of the case.”). The degeneration shown on the

x-ray was of the thoracic spine. At the hearing, plaintiff alleged herniation and degeneration of




                                                  14
         Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 15 of 19




the lumbar spine, not the thoracic spine. (Tr. 81). The 2008 chest x-ray indicated a finding of

thoracic degenerative changes. There was no diagnosis of lumbar herniation or degeneration in

the 2008 chest x-ray. The accompanying office note from July 25, 2008 recorded that the

plaintiff had no complaints of lower back pain. (Tr. 650). This court’s review of the ALJ’s

finding that plaintiff’s lumbar spine degeneration and herniation were not medically

determinable impairments shows that said finding was supported by substantial evidence. The

2008 x-ray does not alter the ALJ’s analysis that plaintiff’s examinations revealed normal results,

with full range of motion. Additionally, there were no records that indicated the plaintiff

received any treatment related to her spine since the 2002 steroid injections. These injections

were fourteen years prior to the plaintiff's alleged disability onset date. The 2008 x-ray does not

change the ALJ’s reasoning regarding the plaintiff's allegation of lumbar spine degeneration and

herniation. Thus, the ALJ’s failure to discuss said x-ray remains a harmless error because the

ALJ’s finding that plaintiff’s alleged lumbar spine degeneration and herniation were not

medically determinable remains supported by substantial evidence. ​See​ ​Brown​, 649 F.3d at 195.

                Plaintiff next cites records from Chestnut Hill Hospital showing that plaintiff was

diagnosed with a bulging or herniated disc in her lumbar spine and received a steroid injection in

2002, fourteen years prior to her alleged disability onset date. ​See​ Pl. Brief at 5-6, ​citing​ Tr. 124,

126, 133. However, those records were not submitted to the ALJ. The Chestnut Hill Hospital

records were submitted for the first time to the Appeals Council. The Appeals Council found

that the 2002 records did not relate to the relevant period of time at issue. (Tr. 32).

                The United States Court of Appeals for the Third Circuit has held that “although

evidence considered by the Appeals Council is part of the administrative record on appeal, it




                                                   15
        Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 16 of 19




cannot be considered by the District Court in making its substantial evidence review.” ​Matthews

v. Apfel​, 239 F.3d 589, 593 (3d Cir. 2001). As a result, even if new evidence is presented to and

considered by the Appeals Council, the District Court is limited to review of the ALJ's decision,

not that of the Appeals Council. ​Id.​ Thus, evidence submitted after the ALJ's decision cannot be

used to argue that the ALJ's decision is not supported by substantial evidence. ​Matthews​, 239

F.3d at 594-95.

               However, such evidence can be considered to determine whether it provides a

basis for remand under sentence six of Section 405(g). ​Szubak v. Secretary of Health and

Human Servs.​, 745 F.2d 831, 833 (3d Cir. 1984). Under sentence six (6) of Section 405(g), a

plaintiff has the burden of proving that the evidence is “new” and “material,” and that “good

cause” exists for not having incorporated the evidence into the administrative record before the

ALJ made his or her determination. ​Id.​ The Third Circuit Court of Appeals explained that, to be

material, “the new evidence [must] relate to the time period for which benefits were denied, and

that it can not concern evidence of a later-acquired disability or of the subsequent deterioration

of the previously non-disabling condition.” ​Id.​ Furthermore, “material” means that the evidence

must be probative. ​Id.​ The new evidence, therefore, must create a reasonable probability that

the new evidence would have changed the ALJ's decision had it been presented to the ALJ. ​Id.

Finally, plaintiff must show “good cause” for not incorporating the evidence into the earlier

administrative record the ALJ used to determine the claim. ​Scatorchia v. Comm'r of Soc. Sec.​,

137 Fed.Appx. 468, 472 (3d Cir. 2005).

               Plaintiff here has failed to show that the Chestnut Hill Hospital records are new

and material. Likewise, the plaintiff has not shown good cause for failing to provide the ALJ




                                                16
         Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 17 of 19




with said records. First, the records are not new, they are from 2002, sixteen years prior to the

ALJ’s 2018 decision. Second, the records are not material. The Appeals Council ruled that the

records did not relate to the relevant time period. Furthermore, the records do not create a

reasonable probability that the ALJ would have changed her decision had she been presented

with them. The ALJ acknowledged that the plaintiff testified that she received epidural

injections in 2002. Considering that information, the ALJ explained that plaintiff’s

musculoskeletal findings had all been consistently negative and plaintiff had full range of

motion. The ALJ also explained that there was no indication that the plaintiff had any recent

treatment related to her spine during the relevant time period. (Tr. 55). Third, plaintiff has failed

to provide good cause for failing to submit the sixteen year old records to the ALJ.

                After review, we believe that the ALJ has provided substantial support for the

finding that plaintiff’s lumbar spine impairment was not a medically determinable impairment.

                C. ​Whether the ALJ Erred in Assessing Plaintiff’s Credibility

                Plaintiff argues that the ALJ failed to consider plaintiff’s subjective complaints.

See​ Pl. Brief at 13.

                An ALJ is empowered to evaluate a claimant’s credibility. ​Van Horn v.

Schweiker​, 717 F.2d 871, 873 (3d Cir. 1983). Even if an ALJ concludes that a medical

impairment exists which could reasonably cause the symptoms alleged, the ALJ must evaluate

the intensity and persistence of the symptoms, and the extent to which any credibly found

symptoms affect the claimant’s ability to work. 20 CFR § 404.1529(b)-(c). In doing so, the

ALJ may consider the internal consistency of the claimant’s own statements, the medical

evidence, the claimant’s medical treatment history, and findings by state agency or other




                                                 17
        Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 18 of 19




program physicians. 20 C.F.R. § 1529. Deference must be given to the ALJ’s determination on

issues of credibility so long as the ALJ discusses the issue and the ALJ’s finding is supported by

substantial evidence. ​Alvarez v. Sec’y of Health and Human Serv.​, 549 F. Supp. 897, 899-900

(E.D. Pa. 1982). Therefore, this court will review the ALJ’s analysis and the relevant medical

records in dispute, but will not re-weigh the evidence or substitute the court’s own opinion for

that of the ALJ. ​See​ ​Burns v. Barnhart​, 312 F.3d at 118.

               The ALJ found that after considering all the evidence of record, plaintiff’s

medically determinable impairments could reasonably be expected to produce the alleged

symptoms; however, plaintiff’s statements concerning the intensity, persistence and limiting

effects of the symptoms are not entirely consistent with the medical evidence and other evidence

of record. (Tr. 57).

               As explained in detail above, the ALJ adequately considered and summarized all

of the plaintiff's medical records. The ALJ noted that the plaintiff alleged she stopped working

as a pediatric trauma nurse due to physical pain and shortness of breath, her GERD affects her

ability to eat food and drink water, and her uveitis makes it difficult to read. (Tr. 57). The ALJ

explained that the plaintiff worked for years with the same symptoms, including visual

symptoms, aching in her back, and headaches. The ALJ also noted that at the time of the 2018

hearing, plaintiff had not seen her gastroenterologist or treated at Wills Eye since 2016. (Tr. 57).

The ALJ explained that plaintiff’s earning remained consistent prior to her alleged onset date,

there was no correlation between her alleged progression of symptoms and the amount of work

plaintiff was able to do, and plaintiff’s letter of retirement did not mention anything about

retiring due to alleged impairments. (Tr. 58-59, ​citing​ 3F/1).




                                                  18
        Case 2:19-cv-03514-LKC Document 14 Filed 04/30/20 Page 19 of 19




               Finally, the ALJ relied on the opinion of the state agency medical consultant, Dr.

Morrison, M.D., who found the plaintiff has no severe impairments. (Tr. 59). Plaintiff appears

to argue that the ALJ erred in relying on Dr. Morrison’s opinion because the ALJ failed to list a

specialty for Dr. Morrison. That argument fails. Under 20 C.F.R. 404.1527(c) the ALJ is to

consider a state agency examiner’s opinion under factors that include whether the opinion is

supported by relevant evidence and is consistent with the record. 20 C.F.R. 404.1513a(b)(1) at

404.1527(c). The ALJ found that Dr. Morrison’s opinion was consistent with the overall

medical records that show that the plaintiff received little treatment and had negative physical

examinations. (Tr. 59). We find the ALJ did appropriately consider Dr. Morrison’s opinion.

               The ALJ provided a detailed review of plaintiff’s records and explained the

reasons behind the decision to not credit plaintiff’s subjective complaints. The ALJ was in the

best position to evaluate the plaintiff's credibility, and there appears no reason after review of the

record here to disregard the credibility decision advanced by the ALJ.

VI.      CONCLUSION

               The court finds the decision of the ALJ that plaintiff does not have a severe

impairment, and hence, is not disabled under the ACT, is supported by substantial evidence.

               Accordingly, the court will deny the plaintiff's request for review, and affirm the

decision of the Commissioner of Social Security.



               An Order follows.




                                                 19
